Citation Nr: 0617045	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  03-37 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for headaches, 
and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The appellant served on active duty from June 1965 to July 
1965.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In an October 1984 decision, the Board denied service 
connection for headaches.  This decision is final.  See 38 
C.F.R. § 20.1100 (2005).  In April 2002, the appellant 
requested that his claim be amended to include service 
connection for migraine headaches secondary to heat 
exhaustion incurred in service.  In February 2003, the RO 
issued a rating decision that denied service connection for 
headaches secondary to heat exhaustion.  The United States 
Court of Appeals for Veterans Claims (the Court) has held, 
however, that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim. See 
Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The 
requirement of presenting new and material evidence to reopen 
a claim is a material legal issue the Board is required to 
address on appeal despite the RO's action. Barnett v. Brown, 
83 F.3d 1380, 1383-1384 (Fed. Cir. 1996).  The Board, 
therefore, has recharacterized the issue as one of whether 
new and material evidence has been submitted to reopen the 
appellant's claim of service connection for headaches.

The issue of entitlement to service connection for headaches 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In October 1984, the Board denied the claim of 
entitlement to service connection for headaches.  That 
decision is final.  

2.  Evidence presented since the October 1984 Board decision 
was not previously submitted, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence to reopen the claim of entitlement 
to service connection for headaches has been received, and 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7104 
(West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence. 38 U.S.C.A. § 5108. New evidence means existing 
evidence not previously submitted to agency decisionmakers. 
38 C.F.R. § 3.156(a). Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. Id.  The 
evidence is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue, or it is beyond the competence of the person making 
the assertion. Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

To prevail on the issue of service connection, there must be 
(1) medical evidence of a current disability; (2) medical 
evidence or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

In its October 1984 decision, the Board stated that purely 
subjective complaints, such as headache and dizziness, may be 
service-connected when they are recognized as symptomatic of 
brain damage.  The Board noted that there was no clinical 
evidence of any trauma to the appellant's head or complaints 
of migraines during service and indicated that his headaches 
appeared to be functional rather than representative of a 
distinct disease or entity.  In denying the appellant's 
service connection claim, the Board concluded that no 
objective evidence of trauma or an organic basis for the 
appellant's in-service headaches was found during service or 
was medically demonstrated subsequent to service.

Since the October 1984 Board decision, the appellant has 
submitted medical records from October 1985 and February 
1986.  These records are new in that they describe medical 
care received after the October 1984 Board decision.  These 
records are also material because they reflect a diagnosis of 
probable migraines and indicate that the appellant's symptoms 
have existed since 1965.  Such records, presumed credible, 
provide competent medical evidence of an organic basis for 
the veteran's in-service headaches that was lacking at the 
time of the October 1984 Board decision and thus raise a 
reasonable possibility of substantiating the claim. 

Furthermore, subsequent to the October 1984 denial, VA 
received a June 1965 basic training record evaluating the 
appellant's weight problem and its impact on his job 
performance.  This evidence is considered to be new because 
it had not been previously submitted to the RO for 
evaluation.  This evidence is also material because it 
consists of a service department record containing evidence 
that is relevant to the present claim.  When new and material 
evidence contains a supplemental report from the service 
department, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction. 38 C.F.R. § 
3.156(c).  The appellant's basic training record, which was 
missing from his SMRs and personnel records but has since 
been located, is the very sort of evidence contemplated in 
the regulation as new and material. See id.  Therefore, 
because the record contains new and material evidence, the 
claim must be reopened.




ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for headaches is reopened; 
to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion if VA determines that 
the record does not contain sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  The 
appellant has not been given a VA examination.  An 
examination is required. The Board believes a medical opinion 
is necessary to fully consider the issue on appeal.  

Additionally, a remand must be issued so VA can issue proper 
a notification letter in compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Prior VCAA letters issued in August 
2002 and December 2003 notified the appellant of the 
information or evidence not of record that was necessary to 
substantiate his claim, the information and evidence he was 
expected to submit, and the information or evidence that was 
to be obtained by VA.  See 38 U.S.C.A. § 5103(a).  These 
letters did not, however, explicitly ask the appellant to 
submit all pertinent information that was in his possession.  
See 38 C.F.R. § 3.159(b).  In addition, during the pendency 
of this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date of such a 
benefit.  Therefore, the claim must be remanded in order to 
provide proper notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all VCAA notice and duty 
to assist obligations have been satisfied 
with regard to the appellant's claim for 
entitlement to service connection for 
headaches.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005).  In this regard, the 
appellant should be provided a notice 
letter and specifically told of the 
information or evidence not of record that 
is necessary to substantiate his claim, 
the information and evidence he is 
expected to submit, and the information or 
evidence that VA will obtain, if any.  38 
U.S.C.A. § 5103(a).  The appellant should 
also be asked to submit all pertinent 
information or evidence in his possession.  
38 C.F.R. § 3.159(b).
	
VA should ensure compliance with the 
notification requirements of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  For a service connection 
claim, these elements include: 1) veteran 
status; 2) existence of a disability; (3) 
a connection between the appellant's 
service and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for service connection for 
headaches.  After obtaining any necessary 
authorization from the veteran for the 
release of any private medical records, 
the RO should obtain and associate with 
the file all records not currently on 
file.

3.  The appellant must be afforded a VA 
examination to determine the etiology of 
any headache disability found. The 
appellant's entire claims file must be 
made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion must be offered regarding the 
etiology of the appellant's current 
headache disability.  The examiner must 
state whether it is at least as likely as 
not that any diagnosed headache disability 
is related to the appellant's military 
service, including as secondary to heat 
exhaustion, the appellant's in-service 
weight, and his taking of salt pills in 
service.  A complete rationale for all 
opinions must be provided.  If the 
examiner cannot provide the above 
requested opinion without resort to 
speculation, it must be so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2005). In the event that the 
appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal, taking into consideration all 
evidence added to the file since the most 
recent VA adjudication. If the issue on 
appeal continues to be denied, the 
appellant and his representative must be 
provided a Supplemental Statement of the 
Case. The appellant must then be given an 
appropriate opportunity to respond. 
Thereafter, the case must be returned to 
the Board for appellate review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required by the 
appellant until he receives further notice; however, he may 
present additional evidence or argument while the case is in 
remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


